Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
The Examiner would like to note that the method steps of claim 13 do not have to be given weight because there is no functional relationship between the medium and the computer (see MPEP 2111.05(III) titled MACHINE-READABLE MEDIA). The non-transitory computer-readable medium serves as a support for the data (i.e. the data content) which is not used by the computer for any other purpose. However, in the interest of compact prosecution, the Examiner has still included citations below. The Examiner recommends adding instructions stored on the non-transitory computer-readable medium which cause a processor to generate data content similar to claim 15.

Claim Objections
Claims 1-4 are objected to because of the following informalities:  on lines 6-7 of claim 1, there appears to be a typo, as best understood by the Examiner, “setting a current chroma block vector said corresponding collocated luma block” should be “setting a current chroma block vector said corresponding collocated luma block vector” as it is unclear how a block vector is set to a block. The same issue occurs for the similar limitations of claims 2-4. Appropriate correction is required.

Claims 11 and 22 are objected to because of the following informalities:  on the last line of claim 11 and line 2 of claim 22, there appears to be a typo, “untila” should be “until a”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 15 recites the limitation "the program" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the “computer program product” in claim 15 is “software per se” (MPEP 2106).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-13 and 15-22 are rejected under 35 U.S.C. 103 as being unpatentable over Chuang et al. (WO 2017/206803 A1), hereinafter Chuang in view of Zhang et al. (U.S. 2020/0195960), hereinafter Zhang. Chuang was cited on the Applicant’s IDS dated 5/18/21.

	Regarding claims 1 and 2, Chuang discloses a method and apparatus, comprising: 
	a processor (Chuang p. 16, lines 5-12), configured to: 
	obtain a chroma block vector corresponding to a collocated luma block vector of a video block (Chuang p. 9, lines 24-25); 
	determine, in order, whether said collocated luma block is coded in current picture reference mode (Chuang p. 13, lines 31-34); 

	encode said video block using said chroma block vector (Chuang p. 13, lines 31-34 and fig. 13).
	Chuang suggests using left and above chroma blocks (fig. 9). Chuang does not explicitly disclose determine, in order, whether a left chroma sub-block, or an above chroma sub-block is coded in current picture reference mode.
	However, Zhang teaches determine, in order, whether said collocated luma block, a left chroma sub-block, or an above chroma sub-block is coded in current picture reference mode (Zhang [0242]-[0244]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chuang’s method and apparatus with the missing limitations as taught by Zhang to provide higher coding efficiency as a result of improved video compression techniques (Zhang [0053]).

Regarding claims 3 and 4, Chuang in view of Zhang teaches a method and apparatus, comprising: a processor, configured to: obtain a chroma block vector corresponding to a collocated luma block vector of a video block; determine, in order, whether said collocated luma block, a left chroma sub-block, or an above chroma sub-block is coded in current picture reference mode; set a current chroma block vector to said corresponding collocated luma block, left chroma sub-block vector, or above chroma sub-block vector, respectively for said determining step that is true; and, decode said video block using said chroma block vector (claims 3 and 4 recite analogous limitations to claims 1 and 2 above, and are therefore rejected on the same premise. Furthermore, claims 3 and 4 disclose an inverse of encoding and Chuang discloses both encoding and decoding methods (p. 9, lines 14-15 and Abstract)).

Regarding claims 5 and 16, Chuang in view of Zhang teaches the method and apparatus of claims 3 and 4, wherein dual tree mode and current picture referencing is enabled (Chuang p. 9, lines 6-15).

Regarding claims 6 and 17, Chuang in view of Zhang teaches the method and apparatus of claims 3 and 4, wherein a luma vector from a neighboring subblock is applied if a collocated luma block is not coded using current picture referencing (Chuang p. 14, lines 23-25 and fig. 13 and Zhang [0242]-[0244]).
The same motivation for claim 1 applies to claims 6 and 17.

Regarding claims 7 and 18, Chuang in view of Zhang teaches the method and apparatus of claims 3 and 4, wherein at least one chroma block vector is derived from a collocated luma block partition (Chuang p. 9, lines 24-25, p. 13, lines 31-34 and fig. 13).

Regarding claims 8 and 19, Chuang in view of Zhang teaches the method and apparatus of claims 3 and 4, wherein a same vector is applied for all chroma subblocks corresponding to a luma block (Chuang p. 13, lines 31-34 and fig. 13).

Regarding claims 9 and 20, Chuang in view of Zhang teaches the method and apparatus of claims 3 and 4, wherein an above chroma subblock vector is used when a left chroma subblock vector is not available (Chuang fig. 13).



Regarding claims 11 and 22, Chuang in view of Zhang teaches the method and apparatus of claims 3 and 4, wherein when a collocated luma subblock is unavailable, another collocated subblock position is checked until a block vector is found (Chuang p. 14, lines 9-15 and fig. 13).

Regarding claim 12, Chuang in view of Zhang teaches a device comprising: an apparatus according to claim 4 (see claim 4). Zhang does not explicitly disclose at least one of (i) an antenna configured to receive a signal, the signal including the video block, (ii) a band limiter configured to limit the received signal to a band of frequencies that includes the video block, and (iii) a display configured to display an output representative of a video block.
However, Zhang further teaches at least one of (i) an antenna configured to receive a signal, the signal including the video block, (ii) a band limiter configured to limit the received signal to a band of frequencies that includes the video block, and (iii) a display configured to display an output representative of a video block (Zhang [0058] and [0003]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chuang’s device with the missing limitations as taught by Zhang to display compressed video to a user (Zhang [0003] and [0053]).

Regarding claim 13, Chuang in view of Zhang teaches a non-transitory computer readable medium containing data content generated according to the method of claim 1, for playback using a 
The same motivation for claim 1 applies to claim 13.

Regarding claim 15, Chuang in view of Zhang teaches a computer program product comprising instructions which, when the program is executed by a computer, cause the computer to carry out the method of claim 3 (Chuang p. 16, lines 5-12).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
	Xu et al. (JVET-K1028-v3, July 2018) discloses a current picture referencing mode (pp. 6-7 in the file wrapper, section 4.2-4.4). 
	Li et al. (JVET-J0029, April 2018) discloses intra block copy mode details (pp. 7-8, section 2.1.10.3). 
	Zuo et al. (JVET-J0042, April 2018) discloses IBC for chroma frames (p. 3, section 2.2). 
	Xu et al. (Intra Block Copy in HEVC Screen Content Coding Extensions, December 2016) discloses that intra block copy is also named current picture referencing (CPR) (p. 1, Abstract).
	These references were cited on the Applicant’s IDS dated 5/18/2021 and are already included in the file wrapper. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW KWAN whose telephone number is (571)270-7073. The examiner can normally be reached Monday-Friday 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571)272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW K KWAN/Primary Examiner, Art Unit 2482